As filed with the Securities and Exchange Commission on March 11, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22660 Hatteras Variable Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Annual Report December 31, 2012 Hatteras Alpha Hedged Strategies Variable Fund A LETTER FROM THE PRESIDENT Robert L. Worthington, CFA I am honored once again to share with you our annual letter and report for the Hatteras Alternative Mutual Funds.As always, we sincerely appreciate the confidence you have placed in our firm as one of the investment stewards for your portfolio.We take our fiduciary responsibilities seriously and will continue to put forth our greatest efforts to meet the investment objectives outlined to you and your financial advisors. For many, 2012 was a very pleasant surprise in the global capital markets as equity and fixed income prices appreciated considerably.While the story for 2012 when we look back in history will focus on the robust returns of the equity markets and in particular, the S&P 500, the unspoken truth is that after a dramatic rise during a heavy risk-on environment in Q1, the S&P 500 spent the next three quarters with dramatic rises and falls to finish the year at essentially the same level as it closed Q1.Markets, both developed and emerging, produced well above average returns as some global issues seem to have subsided, at least temporarily.Fixed income market returns reflected the risk-on positioning of global investors as high yield and emerging market debt produced outsized returns that were in the range of global equities. Given the rapid rise in equity prices and significant reduction in rates over the last three years, resulting in strong fixed income returns, we believe many investors have become complacent about the potential risks ahead of us.We recognize that the U.S. and global economies are in better shape today than they were in 2008-early 2009, however, the unsettling conditions of high U.S. fiscal deficits, extraordinary money printing by the Fed (Federal Reserve), ECB (European Central Bank) and BOJ (Bank of Japan), and the great leverage shift from consumers to developed governments over the past 4 years, pose similar asset inflation risks that fostered the 2008 financial crisis. We believe the manipulation of interest rates by the Fed will come back to haunt fixed income investors.The Fed will have great difficulty letting go of its essentially zero interest rate policy without some severe consequences for investors and the economy.These may not be as severe as the great financial crisis, but could result in more turbulence than a typical correction, as we believe the great bond market rally of the last 40 years will likely come to an end. As always, we believe investors should allocate to an appropriate mix of beta oriented and hedged investments.Given the robust equity and fixed income rally of the last 3 and a half years, many investors project the markets of 2012forward, an often dangerous positioning tactic.As you will read in the following commentary from my partner, Robert Murphy, Chief Investment Officer, our various investment strategies are positioned we believe to benefit if the markets continue their rise, but contain numerous hedged positions seeking to protect capital in a corrective market. In closing, we remain committed to delivering the risk-adjusted returns outlined in our investment objectives. We thank you for your continued confidence and support. Robert L. Worthington, CFA President DISCUSSION OF FUND PERFORMANCE CAPITAL MARKETS REVIEW Broad equity markets enjoyed a successful year in 2012 with most domestic and global equity market indices finishing the year with total returns between 16% and 18%. Within U.S. equity markets, value stocks outperformed growth and midcap equities outperformed large and small caps, which were effectively tied for the year. The S&P 500 Total Return Index (“S&P 500”) was up 16.0% and all 10 GICS (Global Industry Classification Standard) sectors finished the year in positive territory: Financials led the way with an increase of 28.8% and Utilities was the laggard at an increase of 1.3% for the year. While volatility and dispersion stayed within normal historical ranges for the vast majority of the time, the path of returns included two distinct inflection points for the year. After a lackluster 2011, where dividend income was largely required in order to finish the year in positive territory, the broad U.S. equity markets started 2012 on an upward trajectory. When looking at the first quarter’s returns the trajectory appeared to be greater than 45 degrees. While the market’s impressive ascent was largely attributed to an approaching 50% increase in Apple’s stock price, generally rising corporate earnings were largely ignored by investors during 2011 and low market volatility, high levels of cash on the sidelines and early signs of fatigue, or apathy, regarding news coming out of Europe combined to provide upward support to equity markets during the first quarter of 2012. At the end of the first quarter, the S&P 500 had appreciated 12.6%. During the second quarter, however, equity markets turned lower on news of continued austerity in Europe, massive losses at JP Morgan Chase attributed to their U.K. trader affectionately referred to as the “London Whale,” the much advertised and spectacular blunders associated with the Facebook IPO and the true beginnings of the race for the U.S. White House. By the end of May, the S&P 500 had lost 6.6% since the start of the second quarter before moving upward again in June based upon the first real signs of a sustainable recovery in the U.S. housing markets and optimism related to the clarity of the opponents for the U.S. Presidential race and a possible turnaround in fiscal direction. During July, the upward trajectory of the equity markets gained new momentum as Mario Draghi, President of the European Central Bank, sent a wave of confidence regarding the longevity of the European Union with his words, “Within our mandate, the ECB is ready to do whatever it takes to preserve the euro. And believe me, it will be enough.” Stocks trended cautiously higher for the remainder of 2012 alternating at times between: optimism based upon a potential change in the economic direction of the country from a change in the U.S. President, to pessimism based upon continued gridlock in Congress if the status quo stayed in place; then, back to optimism from improving U.S. unemployment reports and China’s ability to avert an economic downturn, to pessimism regarding the on-again off-again negotiations to avoid a fiscal cliff and increased taxes, finally culminating in a stop gap measure to finish the year. This so-called “wall of worry” was the backdrop to generally reasonable financial performance across corporate America, even with Apple’s stock price falling during the fourth quarter to finish 2012 up approximately 31%. In fixed income securities, the high yield and emerging debt markets were “wide open” during the year as investors sought higher income opportunities and largely accepted increased credit risk as a reflection of corporate balance sheet strength and record low interest rates. For the year, Barclays Capital Global High Yield Index, JP Morgan Emerging Markets Bond Plus Index and Bank of America Merrill Lynch High Yield Master II Index increased 19.6%, 18.0% and 15.6%, respectively. By comparison, Barclays Capital US Municipal, U.S. Aggregate Bond and Long Term U.S. Treasury Indices finished the year up 6.8%, 4.2% and 3.6%, respectively. HEDGE FUND INDUSTRY REVIEW From January 1 to December 31, 2012, hedge funds generally underperformed relative to equity and risky fixed income asset classes. Broad based indices like the HFRI Fund Weighted Composite Index and the HFRI Fund of Funds Composite Index posted gains of 6.4% and 4.7%, respectively, for the year. Across broad hedge fund strategies, the HFRI indices produced a modest range of performance for 2012. The HFRI Emerging Markets (Total) and Relative Value (Total) Indices led the way with gains of 10.3% and 10.7%, respectively. In decreasing order of performance, the HFRI Event-Driven (Total), Equity Hedge (Total) and Macro (Total) Indices posted 8.9%, 7.4% and - 0.2% results for the year. The HFRI sub-strategy indices, in contrast, finished 2012 with a notably wider range of annual performance. Leading the way for the past year were the HFRI RV: Fixed Income-Asset Backed, Emerging Markets Asia ex-Japan and ED: Distressed/Restructuring Indices with gains of 17.2%, 12.3% and 10.2%, respectively. The HFRI Macro: Systematic Diversified, Equity Hedge: Sector – Energy/Basic Materials and Equity Hedge: Short Bias Indices were at the bottom of the performance ranking with losses of 2.4%, 5.7% and 17.2% for calendar year 2012. In general, directional and credit sensitive hedge fund strategies outperformed more conservative and arbitrage strategies for the past year. Global macro and tactical trading strategies found markets to be particularly challenging as multiple inflection points across markets led to losses when markets reversed. REVIEW OF FUND PERFORMANCE Since inception on May 15, 2012, the Hatteras Alpha Hedged Strategies Variable Fund (“Alpha”) produced a return of -0.43%. Four out of five strategies produced positive returns since the Fund’s inception. In terms of absolute returns, Event Driven was the top performing strategy, followed in order by Relative Value – Long/Short Debt, Market Neutral, Managed Futures and Long/Short Equity. On a relative basis from June 1st through the end of the year, the Managed Futures, Market Neutral, and Event Driven strategies meaningfully outperformed their respective benchmarks; Relative Value – Long/Short Debt underperformed its benchmark, but earned reasonable absolute returns; and, Long/Short Equity underperformed its benchmark. Since inception, Alpha was defensively positioned with higher allocations, relative to the Fund’s strategic ranges, to Relative Value – Long/Short Debt and Managed Futures strategies and relatively neutral positioning to the more equity oriented strategies. HAMF OUTLOOK A mix of political, macro and fundamental issues could move markets in early 2013 with another round of U.S. fiscal policy negotiations, a debate on the debt ceiling, expected slow economic growth in the U.S., continued uncertainty in the European and Asian economies, flattening corporate earnings and high yield bonds at rich valuations. Accordingly, markets are expected to continue to receive support from global quantitative easing in the U.S., Europe and Japan. We believe such uncertainties call for reasonably hedged and prudent exposures to various capital market opportunities. In positioning for this backdrop, we have an overweight position to the Event Driven strategy. Reasonable equity valuations, strong balance sheets and cheap financing, combined with expected low organic growth and an uncertain tax environment, we believe provide an accommodative environment for companies to add value through shareholder friendly corporate activities. Within the Relative Value - Long/Short Debt strategy, we are allocating to managers emphasizing security selection and “protected carry” strategies given tight credit spreads and low absolute interest rates and yields. We continue to see opportunities in bank loans and relative value trades. The opportunity set for Long/Short Equity managers is mixed with revenue and earnings growth slowing, but we believe valuations are attractive relative to historic levels. We will continue to maintain meaningful exposure to Managed Futures, which offers the potential for returns with little correlation to other asset classes and may provide downside protection. We have an underweight position to the Market Neutral strategy given the low interest rate environment and relative attractiveness of other strategies. In closing, we would like to again thank our investors for the confidence you have placed in the Hatteras Funds team. We recognize that the current environment is challenging for all investors and we will continue to focus on meeting our investment mandates and your long-term investment objectives. Robert J. Murphy, Michael P. Hennen, Chief Investment Officer Director Portfolio Management As of 12/31/2012 Since Inception Hatteras Alpha Hedged Strategies Variable Fund3 -0.33% 1 HFRI FOF Composite Index 3.35% 2 1.Inception Date 5/15/2012. 2.HFRI FOF Composite Index for the period beginning 5/31/2012. Data is only available for monthly periods. 3.Performance would have been lower if returns had taken into account fees and expenses of any variable annuity contract or variable life insurance policy. Total Fund Operating Expenses4 3.87% Fund Operating Expenses4,5 2.99% 4.The expense ratio is taken from the Fund’s most recent prospectus dated May 15, 2012. 5.Excluding dividends on short positions and interest on borrowing. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting hatterasfunds.com. The chart assumes an initial investment of $10,000 made on May 15, 2012 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. HATTERAS VARIABLE TRUST HATTERAS ALPHA HEDGED STRATEGIES VARIABLE FUND * Allocation of Portfolio Assets - December 31, 2012 * Percentages are stated as a percentage of total investments. DEFINITIONS S&P ndex: An index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. S&P 500 Financials: Comprises those companies included in the S&P 500 that are classified as members of the GICS financials sector. S&P 500 Utilities: Comprises those companies included in the S&P 500 that are classified as members of the GICS utilities sector. Barclays Global High Yield: An unmanaged index considered representative of fixed rate, noninvestment-grade debt of companies in the U.S., developed markets, and emerging markets. JPM Emerging Mkts Bond Plus: Tracks total returns for traded external debt instruments in the emerging markets. Comprises a set of broker-traded debt instruments widely followed and quoted by several market makers. BofA ML US High Yield Master II: The Index is a commonly used benchmark for high yield corporate bonds. It measures the broad high yield market. Barclays Capital US Municipal: An unmanaged index considered representative of the tax-exempt bond market. Barclays Capital US Aggregate Bond Index: An unmanaged index of investment-grade, U.S. dollar-denominated fixed-income securities of domestic issuers having a maturity greater than one year. Barclays Long Term US Treasury: The index measures the performance of the US Treasury bond market. Using market capitalization weighting and a standard rule based inclusion methodology; the index accurately reflects the performance and characteristics of the Treasury market. HFRI Fund of Funds Composite: An equal weighted index of over 650 constituent hedge fund of funds that invest over a broad range of strategies. HFRI Relative Value Total: Investment Managers who maintain positions in which the investment thesis is predicated on realization of a valuation discrepancy in the relationship between multiple securities. Managers employ a variety of fundamental and quantitative techniques to establish investment theses, and security types range broadly across equity, fixed income, derivative or other security types. HFRI Event Driven Total: Managers included in the Index maintain positions in companies currently or prospectively involved in corporate transactions of a wide variety including but not limited to mergers, restructurings, financial distress, tender offers, shareholder buybacks, debt exchanges, security issuance, or other capital structure adjustments. HFRI Equity Hedge Total: HFRI Equity Hedge Equity Hedge strategies maintain positions both long and short in primarily equity and equity derivative securities. A wide variety of investment processes can be employed to arrive at an investment decision, including both quantitative and fundamental techniques. The HFRI Fund Weighted Composite Index is a global, equal-weighted index of over 2,000 single-manager funds that report to HFR Database. HFRI Emerging Markets (Total) Index: Emerging Markets funds invest, primarily long, in securities of companies or the sovereign debt of developing or 'emerging' countries. Emerging Markets regions include Africa, Asia ex-Japan, Latin America, the Middle East and Russia/Eastern Europe. HFRI Macro (Total) Index: Macro: Investment Managers which trade a broad range of strategies in which the investment process is predicated on movements in underlying economic variables and the impact these have on equity, fixed income, hard currency and commodity markets. HFRI RV: Fixed Income-Asset Backed: Fixed Income: Asset Backed includes strategies in which the investment thesis is predicated on realization of a spread between related instruments in which one or multiple components of the spread is a fixed income instrument backed physical collateral or other financial obligations (loans, credit cards) other than those of a specific corporation. HFRI Emerging Markets: Asia ex-Japan Index: Emerging Markets: Asia ex-Japan funds focus greater than 50% of their investments in the Asia ex-Japan region, which includes China, Korea, Australia, India, Hong Kong and Singapore. HFRI ED: Distressed/Restructuring Index: Distressed/Restructuring strategies which employ an investment process focused on corporate fixed income instruments, primarily on corporate credit instruments of companies trading at significant discounts to their value at issuance or obliged (par value) at maturity as a result of either formal bankruptcy proceeding or financial market perception of near term proceedings. HFRI EH: Sector - Energy/Basic Materials Index: Sector - Energy/Basic Materials strategies which employ investment processes designed to identify opportunities in securities in specific niche areas of the market. Sector - Energy/Basic Materials strategies typically maintain a primary focus in this area or expect to maintain in excess of 50% of portfolio exposure to these sectors over a various market cycles. HFRI EH: Short Bias Index: Short-Biased strategies employ analytical techniques in which the investment thesis is predicated on assessment of the valuation characteristics on the underlying companies with the goal of identifying overvalued companies. SAFE HARBOR AND FORWARD-LOOKING STATEMENTS DISCLOSURE The opinions expressed in this report are subject to change without notice. This material has been prepared or is distributed solely for informational purposes and is not a solicitation or an offer to buy any security or instrument or to participate in any trading strategy. The opinions discussed in the letter are solely those of the Investment Manager and may contain certain forward-looking statements about the factors that may affect the performance of the Hatteras Funds in the future. These statements are based on the Investment Manager’s predictions and expectations concerning certain future events and their expected impact on the Hatteras Funds, such as performance of the economy as a whole and of specific industry sectors, changes in the levels of interest rates, the impact of developing world events, and other factors that may influence the future performance of the funds. Management believes these forward-looking statements to be reasonable, although they are inherently uncertain and difficult to predict. Actual events may cause adjustments in portfolio management strategies from those currently expected to be employed. It is intended solely for the use of the person to whom it is given and may not be reproduced or distributed to any other person. This should be read in conjunction with or preceded by a current prospectus. The information and statistics in this report are from sources believed to be reliable, but are not warranted by Hatteras to be accurate or complete. IMPORTANT DISCLOSURES AND KEY RISK FACTORS Shares of the Hatteras Alpha Hedged Strategies Variable Fund are offered to separate accounts of participating life insurance companies for the purpose of funding variable annuity contracts and variable life insurance policies. Shares of the Fund are not offered directly to the general public. The variable annuity contracts and variable life insurance policies are described in the separate prospectuses issued by participating insurance companies. You should refer to the prospectus for information about surrender charges, mortality and expense risk fees and other charges that may be assessed by participating insurance companies under the variable annuity contracts or variable life insurance policies. Such fees or charges, if any, will affect the return you may realize with respect to your investments. Please contact your insurance carrier for a variable product prospectus and for the standardized performance data of the variable product. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The summary prospectus and prospectus contain this and other important information about the investment company, and may be obtained by calling 877.569.2382 or visiting www.hatterasfunds.com. Read it carefully before investing. Certain hedging techniques and leverage employed in the management of the Fund may accelerate the velocity of possible losses. Short selling involves the risk of potentially unlimited increase in the market value of the security sold short, which could result in potentially unlimited loss for the Fund. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Fund. Options held in the Fund may be illiquid and the fund manager may have difficulty closing out a position. Exposure to the commodities markets through investment in managed futures programs may subject the Fund to greater volatility than investment in traditional securities. Fixed Income instruments are exposed to credit and interest rate risks. Investing in lower-rated (“high-yield”) debt securities involves special risks in addition to the risks associated with investments in higher-rated debt securities, including a high degree of credit risk and liquidity risk. The Fund may also invest in: ● smaller capitalized companies — subject to more abrupt or erratic market movements than larger, more established companies; ● foreign securities, which involve currency risk, different accounting standards and are subject to political instability; ● securities limited to resale to qualified institutional investors, which can affect their degree of liquidity; ● shares of other investment companies (affiliated) that invest in securities and styles similar to the Fund, resulting in a generally higher investment cost than from investing directly in the underlying ● shares of other non-affiliated investment companies primarily including ETFs. The Fund intends to utilize these individual securities and hedging techniques in matched combinations that are designed to neutralize or offset the individual risks of employing these techniques separately. Some of these matched strategies include merger arbitrage, long/short equity, convertible bond arbitrage and fixed-income arbitrage. There is no assurance that these strategies will protect against losses. The Fund is non-diversified and therefore may invest in the securities of fewer issuers than diversified funds at any one time; as a result, the gains and losses of a single security may have a greater impact on the Fund’s share price. Because the Fund is a fund-of-funds, your cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of the funds. Please refer to the summary prospectus or prospectus for more information about the Fund, including risks, fees and expenses. Mutual fund investing involves risk; loss of principal is possible. Please consult an investment professional for advice regarding your particular circumstances. An investment in the Fund may not be suitable for all investors. The Funds are distributed by Hatteras Capital Distributors, LLC, an affiliate of Hatteras Alternative Mutual Funds by virtue of common control or ownership. HATTERAS FUNDS Hatteras Alpha Hedged Strategies Variable Fund Financial Statements For the period ended December 31, 2012 HATTERAS VARIABLE TRUST HATTERAS ALPHA HEDGED STRATEGIES VARIABLE FUND SCHEDULE OF INVESTMENTS December 31, 2012 Fair Shares Value Underlying Funds Trust - 93.0% Event Drivena $ Long/Short Equitya Managed Futures Strategiesa Market Neutrala Relative Value - Long/Short Debta Total Underlying Funds Trust (Cost $208,150) $ Money Market Funds - 8.0% Invesco Advisers, Inc. STIT - Liquid Assets Portfolio, 0.15%b Total Money Market Funds (Cost $17,998) Total Investments (Cost $226,148) - 101.0% Liabilities in Excess of Other Assets - (1.0%) ) Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. Footnotes a - Non-income producing. b - Rate shown is the seven day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. Hatteras Variable Trust Statement of Assets and Liabilities December 31, 2012 Hatteras Alpha Hedged Strategies Variable Fund Assets: Investments in affiliated Portfolios, at fair value (cost $208,150) $ Investments in unaffiliated securities, at fair value (cost $17,998) Total Assets Liabilities: Payable for investments in affiliated Portfolios Payable for Fund shares redeemed Accrued interest expense Accrued management fee 47 Accrued operating services fee Total Liabilities Net Assets $ Net Assets Consist of: Shares of beneficial interest $ Undistributed net investment income - Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Total Net Assets $ Institutional Class Shares Net assets $ Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. Hatteras Variable Trust Statement of Operations Period from May 15, 2012* through December 31, 2012 Hatteras Alpha Hedged Strategies Variable Fund Investment Income: Interest income from unaffiliated securities $
